IT IS HEREBY ADJUDGED and DECREED that the
below described is SO ORDERED.


Dated: November 04, 2019.

                                                            __________________________________
                                                                      TONY M. DAVIS
                                                            UNITED STATES BANKRUPTCY JUDGE
__________________________________________________________________


                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

In re:                                           §
                                                 §
ORLY GENGER,                                     §         Case No. 19-10926-TMD
     (Debtor)                                    §          Chapter 7

         ORDER ADOPTING JOINT STIPULATION TO EXTEND RESPONSE DATE

          ON THIS DAY came on for consideration the parties’ Joint Stipulation to Extend Deadline

to Respond to Trustee’s Objections to Exemptions (the “Joint Stipulation”). After considering the

agreement of counsel reflected in the Joint Stipulation, the Court finds that the Motion should be

GRANTED; it is therefore

          ORDERED that Debtor need not respond to Trustee’s Objections to Exemptions until this

Court determines the merits of Trustee’s 9019 Motion [Dkt. 52]. To the extent Trustee’s 9019

Motion is denied, Debtor shall file a Response to the Objections to Exemptions [Dkt. 27] by no

later than ten days after the date on which this Court enters an order denying the 9019 Motion,

unless otherwise extended by further order of the Court.

                                               ###



035547-86267/4829-5816-6182.1                                                               Page 1
Entry requested by:

Eric J. Taube
Waller Lansden Dortch & Davis, LLP
100 Congress Ave., Suite 1800
Austin, Texas 78701
(512) 685-6400
(512) 685-6417 facsimile
Email: eric.taube@wallerlaw.com

and

Brian T. Cumings
Graves, Dougherty, Hearon & Moody, P.C.
401 Congress Avenue, Suite 2700
Austin, TX 78701
Telephone: 512.480.5626
Facsimile: 512.536.9926
bcumings@gdhm.com




035547-86267/4829-5816-6182.1             Page 2
